

Exhibit 10.2


EXECUTION COUNTERPART




AMENDMENT NO. 5 TO SECOND LIEN CREDIT AGREEMENT dated as of April 30, 2006 (this
“Amendment Agreement”) among KRISPY KREME DOUGHNUT CORPORATION, a North Carolina
corporation (the “Borrower”), the GUARANTORS (as defined in the Credit Agreement
referred to below) signatory hereto and the LENDERS (as defined in the Credit
Agreement referred to below) signatory hereto.
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower is party to a Second Lien Credit Agreement dated as of
April 1, 2005 (as amended, amended and restated, supplemented or otherwise
modified up to the date hereof, the “Credit Agreement”) among the Borrower, the
Parent Guarantor, the Subsidiary Guarantors, the Lenders, and Credit Suisse
(formerly known as Credit Suisse First Boston), as Administrative Agent, Paying
Agent, Fronting Bank, and Collateral Agent.
 
WHEREAS, the Borrower has requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement, and the Required Lenders have
agreed, subject to the terms and conditions hereinafter set forth to such
amendments.
 
Accordingly, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Defined Terms. Capitalized terms used but not herein shall be used
herein as defined in the Credit Agreement.
 
SECTION 2. Amendments. As of the Amendment Effective Date:
 
(a) The definition of “Restatement Date” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
 
“Restatement Date” means the date on which the Parent Guarantor furnishes to the
Lenders the audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Parent Guarantor and its
Consolidated Subsidiaries as of the end of and for its 2004, 2005 and 2006
Fiscal Years, reported on by PriceWaterhouseCoopers LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent Guarantor and its Consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied as of the
end of and for such Fiscal Year.
 
(b) Section 6.01(a) of the Credit Agreement is hereby amended by replacing the
phrase “(or, in the case of the 2005 Fiscal Year, within 90 days after the
Restatement Date)” with the following:
 
“(or, in the case of the 2005 Fiscal Year and the 2006 Fiscal Year, on or before
the Restatement Date)”
 


--------------------------------------------------------------------------------

2



 
(c) Paragraph (t) of Article VIII of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(t) the Restatement Date shall not have occurred on or before July 31, 2006;
or”
 
SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to the undersigned Lenders that (a) the representations and warranties
of the Borrower and the Parent Guarantor set forth in the Credit Agreement, and
of each Obligor in each of the other Loan Documents to which it is a party, is
true and correct in all material respects on and as of the date hereof (except
to the extent that any such representation or warranty expressly relates to an
earlier date), with each reference therein to the Credit Agreement being deemed
for purposes hereof to be a reference to the Credit Agreement as modified hereby
and (b) no Default has occurred and is continuing.
 
SECTION 5. Conditions to Effectiveness. The amendments set forth in Section 2
hereof shall become effective when, and only when, and as of the date (the
“Amendment Effective Date”) on which:
 
(a) the Administrative Agent shall have received counterparts of this Amendment
Agreement executed by the Borrower, each of the Guarantors (other than Freedom
Rings, LLC) and the Required Lenders;
 
(b) all the conditions to the effectiveness of the Amendment No. 5 to the Second
Lien Credit Agreement of even date herewith, substantially in the form
heretofore delivered to the Lenders, shall have occurred other than the
effectiveness of this Amendment Agreement;
 
(c) the Lenders shall have received drafts of the consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Parent Guarantor and its Consolidated Subsidiaries as of the end of and for its
2006 Fiscal Year reflecting the most recent work product of the Parent
Guarantor; and
 
(d) the Administrative Agent shall have received payment of all accrued fees and
expenses of the Administrative Agent (including the reasonable and accrued fees
of counsel to the Administrative Agent invoiced on or prior to the date hereof).
 
SECTION 5. Reference to and Effect on the Financing Documents.
 
(a)  On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as modified hereby.
 
(b) The Credit Agreement and each of the other Loan Documents, as specifically
modified by this Amendment Agreement, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed.
 
(c) The execution, delivery and effectiveness of this Amendment Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Credit Agreement or the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or the other Loan
Documents.
 


--------------------------------------------------------------------------------

3



 
SECTION 6. Affirmation of Guarantors. Each Guarantor signatory hereto hereby
consents to the amendments to the Credit Agreement effected hereby, and hereby
confirms and agrees that, notwithstanding the effectiveness of the amendments
set forth in Section 3 hereof (and notwithstanding the failure of Freedom Rings,
LLC to be a party hereto), the obligations of such Guarantor contained in
Article III of the Credit Agreement or in any other Loan Documents to which it
is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such amendments, each reference in Article III of the Credit
Agreement and in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement as modified by this Amendment Agreement.
 
SECTION 7. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 8. Execution in Counterparts. This Amendment Agreement may be executed
by one or more of the parties to this Amendment Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment
Agreement.
 


 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.
 
KRISPY KREME DOUGHNUT CORPORATION
 
By: /s/ Michael C. Phalen
Name: Michael C. Phalen
Title: CFO
 
GUARANTORS:
 
KRISPY KREME DOUGHNUTS, INC.
 
KRISPY KREME DISTRIBUTING COMPANY,
INCORPORATED
 
KRISPY KREME MOBILE STORE COMPANY
 
KRISPY KREME CANADA, INC.
 
HD CAPITAL CORPORATION
 
HDN DEVELOPMENT CORPORATION
 
KRISPY KREME COFFEE COMPANY, LLC
 

   
By:
KRISPY KREME DOUGHNUT CORPORATION, an
authorized Member

 
GOLDEN GATE DOUGHNUTS, LLC
 

   
By:
KRISPY KREME DOUGHNUT CORPORATION, an
authorized Member

 
PANHANDLE DOUGHNUTS, LLC
 

   
By:
KRISPY KREME DOUGHNUT CORPORATION, an
authorized Member

 
NORTH TEXAS DOUGHNUTS, L.P.
 

   
By:
KRISPY KREME DOUGHNUT CORPORATION, its
General Partner

 


 
By: /s/ Michael C. Phalen
Name: Michael C. Phalen
Title: Authorized Officer
 


--------------------------------------------------------------------------------



LENDER
 
Consent of Required Lenders Received
 